Citation Nr: 0025016	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-44 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and companion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1956.

The instant appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for PTSD.  Later actions of the RO included 
bipolar disorder and any other acquired psychiatric disorder 
in the denial of the claim, and there is substantial 
correspondence from the veteran sufficient to satisfy the 
requirements needed to perfect the appeal as regards the 
bipolar disorder claim.


FINDINGS OF FACT

1.  The veteran served aboard the U.S.S. Ticonderoga from 
November 14, 1955, to July 25, 1956.  

2.  On November 21, 1955, a serviceman was killed in an 
aircraft accident aboard the U.S.S. Ticonderoga.  

3.  The evidence of record is in relative equipoise as to 
whether the veteran has PTSD which is related to his 
confirmed in-service stressor.

4.  The veteran has presented competent evidence of a 
diagnosis of bipolar disorder and a nexus to his period of 
active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the veteran has 
PTSD which was incurred as a result of his active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1999).

2.  The claim for service connection for a bipolar disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  The Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The medical 
evidence, including a December 1995 VA examination, diagnosed 
PTSD.  The veteran reported an in-service stressor, namely an 
aircraft accident on board the ship on which he was stationed 
which killed a friend.  In addition, medical nexus evidence 
is of record, specifically the 1995 VA examination report 
which found the veteran had PTSD "based on witnessing a 
catastrophic event while he was stationed on an aircraft 
carrier."  Under these circumstances, the claim for service 
connection for PTSD is well grounded.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Upon review, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  Several VA 
examinations have been performed in connection with the claim 
for benefits.  In addition, VA treatment records and lay 
statements have been associated with the claims folder.  
Finally, development by the United States Armed Services 
Center for Research of Unit Records (USASCRUR) was performed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  Regardless, given the favorable 
disposition of the claim, a remand is not required to ensure 
compliance with 38 U.S.C.A. § 5107(a) (West 1991). 

The Board notes that, prior to the transfer of the records to 
the Board, relevant evidence was received by the RO in May 
2000, namely a May 2000 written statement from M. B. Cannell, 
M.D., the Clinical Director of the Stress Treatment Program 
at the Bay Pines, Florida, VA Medical Center.  The Board 
points out that pursuant to 38 C.F.R. § 19.37 (1999), such 
evidence should have been reviewed by the RO, and a 
supplemental statement of the case (SSOC) should have been 
issued.  However, in light of the favorable action below, the 
Board notes that referring this evidence to the RO for review 
and issuance of an SSOC is not necessary.  Indeed, such a 
procedure would serve only to further delay an allowance of 
the benefit sought.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  A 
claim for entitlement to service connection for PTSD 
requires:  1) medical evidence diagnosing the condition; 2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and 3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  
Turning to a decision on the merits of the appeal, the Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

In written statements and during testimony given at a hearing 
before RO personnel in May 1997, the veteran reported that he 
was serving aboard the U.S.S. Ticonderoga when a very good 
friend of his was killed in a plane crash on the flight deck 
of the ship.  He was able to provide the last name of his 
friend who was killed.  The veteran's DD Form 214 and his 
service personnel records show that he served aboard the 
U.S.S. Ticonderoga from November 14, 1955, to July 25, 1956.  
The veteran asserts that he had a longer duty period aboard 
the U.S.S. Ticonderoga; however, the exact length of his 
service on board that ship is not a critical element of this 
claim.  Development performed by the USASCRUR confirmed that 
an individual with the last name reported by the veteran was 
killed in an aircraft accident on board the U.S.S. 
Ticonderoga on November 21, 1955, during the time the veteran 
served on that ship.  Thus, the Board finds that there is 
credible supporting evidence that the claimed inservice 
stressor actually occurred.

As to the question of whether the veteran has PTSD, the Board 
finds an approximate balance of positive and negative 
evidence on this question.  The "positive" evidence 
includes a December 1995 VA examination report which 
concluded that the veteran had PTSD based on witnessing the 
accident on the aircraft carrier.  In an April 1998 VA 
examination report it is noted that the veteran reported PTSD 
symptomatology and it is suggested that the diagnosis might 
include PTSD with confirmation of the stressor and evidence 
of diagnosis of PTSD.  There is also a July 1999 record of a 
VA clinical psychologist who concluded that PTSD could not be 
ruled out without further evaluation.  In a July 1999 record, 
a VA physician, "I cannot rule out post-traumatic stress 
disorder, with significant exposure to trauma."  There is 
also the opinion of a VA psychiatrist in a September 1999 
that, "I believe this man has PTSD, and that it is related 
to the incident on the aircraft carrier . . . It is 
complicated by an usual degree of mood liability which may 
deserve an additional diagnosis, probably best described as 
Bipolar Disorder Type II."  The record also contains a 
January 2000 VA report which diagnosed PTSS (post-traumatic 
stress syndrome); and a May 2000 written statement by Dr. 
Cannell which noted that, in addition to bipolar disorder, 
the veteran may have other diagnoses "but these are not yet 
finalized."

The "negative" evidence includes a December 1987 VA record 
which diagnosed an adjustment disorder as well as VA records 
dating from September 1995 to May 2000 showing treatment for 
a bipolar disorder.  There is also an  October 1995 VA record 
which diagnosed generalized anxiety disorder.  The most 
persuasive evidence is a report of a board of two 
psychiatrists dated in April 1998.  After examinations and 
review of the record, these psychiatrists concluded that the 
veteran's only psychiatric diagnosis was a bipolar disorder. 

The Board finds that the evidence is in equipoise on the 
question of whether the veteran has PTSD.  In April 1998, 
after examination and review of the record, two psychiatrists 
concluded that he does not.  In December 1995 and September 
1999, after examination and review of the record, two 
psychiatrists concluded that he does.  Others have offered 
the opinion that the veteran suffers from more than one 
psychiatric disorder, including PTSD and bipolar disorder.  
Applying the benefit of the doubt rule, the Board concludes 
that the veteran suffers from PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  As the veteran's 
PTSD has been causally linked to the confirmed aircraft 
accident aboard the U.S.S. Ticonderoga, service connection 
for PTSD is granted.

II.  Bipolar disorder

The veteran has claimed entitlement to service connection for 
a bipolar disorder.  The initial question to be answered 
regarding the issue on appeal is whether he has presented 
evidence of a well grounded claim; that is, a claim which is 
plausible.  A well-grounded service connection claim for 
bipolar disorder has been submitted when there is:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

The Board finds that the veteran's claim for a bipolar 
disorder is well-grounded on the basis of a July 1999 VA 
treatment record which diagnosed a bipolar disorder and 
stated that the veteran "probably could get a bipolar 
service-connection, being that he has been seen over a long 
period of time with frequent exacerbations."  Accordingly, 
the claim of entitlement to service connection for a bipolar 
disorder is well grounded.  To this extent only, the appeal 
is granted.  



ORDER

Entitlement to service connection for PTSD is granted.

The claim of entitlement to service connection for a bipolar 
disorder is well grounded.  To this extent only, the appeal 
as to the bipolar disorder claim is granted.


REMAND

Because the claim of entitlement to service connection for a 
bipolar disorder is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board believes it is important to obtain any additional 
pertinent treatment records which have not already been 
associated with the claims folder in addition to obtaining a 
comprehensive VA examination that explores questions of 
etiology of the veteran's bipolar disorder.  The veteran is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
claim, and that the consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file copies of all 
records of the veteran's psychiatric 
treatment at VA medical facilities since 
September 1999.  

2.  The veteran should be afforded an 
appropriate VA examination.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's bipolar disorder is related to 
service.  The claims folder must be made 
available to the examiner for review.  A 
complete rationale for any opinion 
expressed should be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate on the merits the claim for 
service connection for a bipolar 
disorder.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate period to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


